Title: To Thomas Jefferson from Joseph Marie Lequinio de Kerblay, 31 July 1802
From: Kerblay, Joseph Marie Lequinio de
To: Jefferson, Thomas


          
            Sir
            Newport le 31 July an 1802
          
          On my return from Boston I find the most agreable favour of yours of july 15, entirely full of the very generous expressions in my respect.
          had my mind and my heart power enough to reacting in any extensive way upon american and french countries, certainly the friendship’s sacred ties contracted between them from your election at presidency should be more and more strained, and never Broken; my such wishing, as sincere as steady, is only my might in that matter.—But your high wisdom, skill, philosophical tinking, and particular Confidence that you have so rightly conquered from the american people, with french government’s and first Consul’s endeavours will make, I hope, ours Both Nations long time friends and in this point hapy. theze my thougts, I pray, please you admitt for well ascertained et the most delightful my heart’s feelings; and be sure of my taking whatever opportunity that can be offered to prove its, and justify as well as I may your good opinion in what does concern me.
          you are good enough, Sir, as to mention me pleasure of yours when I may wish to make a visit to your place; viz. Washington town; so particular and well situated a city that can’t increase but beautiful, and by the single strenth of straitly united states must rapidly grow populous and stately, Deserve, no Doubt, visit of any curious and well tasted man to be payed to; but, (let your modest behaviour pardonn me) I am much more desirous to see and admire nearly a great Man whose unknown desinterested Wisdom make hapy so meny people in new World, as his skilful pen has, mani years ago, illustrated his Country in the Old; wishing such enjoyement I dare expect it from time and some, unforeseen, but very Blessed Circumstance.—
          more and more you do keep your generous behaviour in telling, you are glad to find I have made proficiency in your language.—Such proficiencies, Sir, are very little; but getting, of Course, your words for an encouragement, I have taken the boldness of writing in English; please your Bounty yeld my endeavours the requisite indulgence properly undeserved by my ill, uncorrect, and uncorrected writing.—
          two weeks ago the Captain Eveleth, from alexandria, then here, returned to, by the mont-hope ship Bounded for that your neighbouring city; I Committed him a packet directed to you containing two Volumes work of mine, voyage dans le jura. the said captain promised me to get it rendered to you, as well as to Mr: Bushord Washington at Westmoreland in state of virginia, another packet that I have afford from the general lafayette; but on my return from Boston, I have found the two packets remained back, and likely forgotten in the tavern what was the said Captain living in Before sailing.—such misadventure disapointed me much more for sake of the general lafayette packet’s than for the another. it should indeed have Been, very little loss for you, and perhaps usefulness for me, to have not sent it.—nevertheless, Sir, Better informed in post office of your enjoying freedom from taxe for whatever packets, I have Committed to the mail, as they were, my two volumes, which I pray you to receive with your usual goodness.—
          on the another packet’s account, in first time I did not dare to take the same liberty; but now reflecting upon your great acquaintance and friendship with general la fayette, and on the great difficulty to find another opportunity to send it at it’s Direction, I Determine to Committ it to the mail in the same manner, under your adress. I Beg pardon for that Boldness, and to first reason for my excuse, I Do add the extremely inciting Civilities of your letter, an argument to which you do not have Answer.
          Be your excellence pleased, Sir, to accept of my humble, sincere an hearty respects.—
          
            Lequinio Kerblay
          
        